     Case 5:19-cv-00946-JFW-KS Document 25 Filed 04/15/20 Page 1 of 1 Page ID #:883




1
                                                                 JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
      JOSE LUIS LEDESMA,                ) NO. EDCV 19-946-JFW (KS)
11                                      )
                    Plaintiff,
12           v.                         )
                                        ) JUDGMENT
13                                      )
      COMMISSIONER OF SOCIAL            )
14
      SECURITY,                         )
15                     Defendant.       )
16    _________________________________ )
17
18          Pursuant to the Court’s Order Accepting Findings and Recommendations of United

19    States Magistrate Judge, IT IS ADJUDGED that the decision of the Commissioner of Social

20    Security is REVERSED, and the above-captioned action is REMANDED for further

21    proceedings consistent with U.S. Magistrate Judge Karen L. Stevenson’s Report and

22    Recommendation.

23
24    DATED:    April 15, 2020

25                                                     ________________________________
                                                                JOHN F. WALTER
26                                                     UNITED STATES DISTRICT JUDGE
27
28
